A series of Investment Managers Series Trust Supplement dated August 19, 2013 to the Summary Prospectus, Prospectus and Statement of Additional Information each dated December 31, 2012 Effective August 1, 2013, Jackson Park Capital, LLC, the investment advisor to the Fund, has a new address.All references in the Prospectus and Statement of Additional Information dated December 31, 2012 to the Advisor’s principal address are hereby replaced with: 175 West Canyon Crest Road, Suite 202 Alpine, Utah 84004. Effective August 31, 2013, the following table replaces the minimum investments table under the heading “Purchase and Sale of Fund Shares” on page 4 of the Summary Prospectus and Prospectus and under the heading “Purchase of Shares” on page 10 of the Prospectus: Investor Class Institutional Class Minimum Investments To Open Your Account To Add to Your Account To Open Your Account To Add to Your Account Direct Regular Accounts Traditional and Roth IRA Accounts Automatic Investment Plan Gift Account For Minors All reference to $1,000,000 minimum initial investment for the Institutional Class is replaced with $10,000. Please file this Supplement with your records.
